Case 2:20-cv-00016-LGW-BWC Document 14 Filed 06/26/20 Page 1 of 2
                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                               By MGarcia at 4:32 pm, Jun 26, 2020
Case 2:20-cv-00016-LGW-BWC Document 14 Filed 06/26/20 Page 2 of 2
